Title: Louis François Rolandeau to John Adams: A Translation, 2 September 1778
From: Rolandeau, Louis François
To: Adams, John


      
       Sir
       Paris, 2 September 1778
      
      Your kindness in deigning to take notice of my condition is so precious to me that I shall cherish it always. My situation had become so overwhelming that I despaired of ever surmounting it until you generously asked me to send you a statement of my losses, which I take the liberty of enclosing, and pray that you will consider my urgent need to return from Nantes to the United States.
      I respectfully await your orders at the earliest possible moment. I have the honor to be, with the most profound respect, your very humble and very obedient servant
      
       Rolandeau
      
      
       As you can see by what is listed at the end of this memorandum, I am destitute of every necessity and I know that in your wisdom you will be able to judge what I require to purchase those things that will make my voyage possible. This memorandum is intended only to inform you of my losses and I will gratefully receive whatever it pleases you to send.
       Please inform the bearer of the day on which I may meet with you.
      
      